DETAILED ACTION

Claims 1-7 are pending with an effective filing date of 5/31/2019. Claims 1-4, 6 and 7 are rejected.  Claim 5 is allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. Patent Application Publication 2009/0254916; hereinafter referred to as Bose) in view of Nica et al. (Patent Application Publication 2012/0130988; hereinafter referred to as Nica).

	As per claim 1, Bose discloses a method .for estimating peak memory requirements of a specific database query scheduled to execute on one or mare worker nodes, the method comprising: 

determining or obtaining a query execution plan [Bose, a query plan may be received (0030)].

gathering statistics associated with each database table [Bose, the number of records for a table may be estimated (0063)].

breaking the query execution plan into one or more subtasks [Bose, the query plan may be partitioned into sub-plans (0032)].

calculating an estimated memory usage for each subtask using the statistics [Bose, a query plan may include estimates of the data resources required for sub-plans, i.e. number of bytes to be processed (0038), the allocator can consult computing resource characteristics to determine which resources to allocate (0041)]. 

determining or obtaining a dependency graph of the one or more subtasks [Bose, a graph may be constructed to represent query plan segments (0053), the graph may be based on computing resources (0041)].

based at least in part on the dependency graph, determining which subtasks can execute concurrently on a single worker node [Bose, processors on a machine (single worker node) may be represented as respective pairs of nodes and arcs connecting the nodes may represent inter-processor communication cost, for a multiprocessor computing resource the query segments can be the maximum tkj / Ak  which can be used to represent the bottleneck (0136)].


totaling the amount of estimated kj / Ak  which can be used to represent the bottleneck (0136)].

	However, Nica teaches this aspect [Nica, characteristics of a subplan are analyzed by examining a hypergraph associated with the subplan (0039), the amount of memory required for an access plan is estimated using a memoization table, for a subplan with N quantifiers, the maximum memory space needed is = 2 N * size (best cost structure) (0048), the optimizer calculates the best access plan for the subplan based on these factors (0049)].
	The maximum memory requirement as taught by Nica could have been substituted for the communication cost as taught by Bose to provide a method of generating a maximum memory use for all sub-plans executing at a resource.  
	
	Bose discloses a method of allocating resources according to sub-plans.  Nica teaches determining the amount of memory required for an access plan based on a memoization table which keeps track of memory estimates for algorithms.  The memory estimates as described by Nica could have been combined with the resource allocation according to sub-plan to provide a method of ensuring sufficient memory is available to execute a query plan.  The teachings are analogous art, known before the filing date and could have been combined using known methods without undue experimentation and the results would have been predictable.  One would have been motivated to combine the teachings to provide a method of ensuring sufficient memory is available to execute a query plan.




	As per claim 3, Bose and Nica in combination teach the method of claim 1 as noted above and further teach wherein the estimated memory usage for each subtask is determined at least in part based on the type of task and the quantity of data to be processed [Bose, a query plan may include estimates of the data resources required for sub-plans, i.e. number of bytes to be processed (0038), sub-plan workload density can be calculated as the maximum of the selectivity of the operators (type of task) that comprise a sub-plan, level workload density is the maximum of the sub-plan workload density of the sub-plans that make up the level (0155)].


	As per claim 4, Bose and Nica in combination teach the method of claim 1 as noted above and further teach wherein the dependency graph may identity nodes as being pipelining operators, accumulating operators, or partially accumulating operators 
[Bose, resource allocation may be pipelined (0027)].




	As per claim 7, Bose discloses a method tor estimating peak memory requirements or a specific database query scheduled to execute on one or more worker nodes, the method comprising:

determining or obtaining a query execution plan [Bose, a query plan may be received (0030)].

gathering statistics associated with each database table, the statistics comprising the sine of the table [Bose, the number of records for a table may be estimated (0063)].

breaking the query execution plan into one or more subtasks [Bose, the query plan may be partitioned into sub-plans (0032)].

calculating an estimated memory usage for each subtask using the statistics, wherein the estimated memory usage for each subtask is determined at least in part based on 

determining or obtaining a dependency graph of the one or more subtasks, wherein the dependency graph may identify nodes as being pipelining operators, accumulating operators, or partially accumulating operators [Bose, a graph may be constructed to represent query plan segments (0053), the graph may be based on computing resources (0041), resource allocation may be pipelined (0027)].

based at least In part on the dependency graph, determining winch subtasks can. execute concurrently on a single worker node, at least in part by determining which nodes require a completed input from other nodes before beginning a task [Bose, processors on a machine (single worker node) may be represented as respective pairs of nodes and arcs connecting the nodes may represent inter-processor communication cost, for a multiprocessor computing resource the query segments can be the maximum tkj / Ak  which can be used to represent the bottleneck (0136), data flows from the bottom up, the result of one operator can be fed to a subsequent operator, see Fig. 7 (0056)].

kj / Ak  which can be used to represent the bottleneck (0136)].
	Bose does not explicitly disclose estimated memory.  
	However, Nica teaches this aspect [Nica, characteristics of a subplan are analyzed by examining a hypergraph associated with the subplan (0039), the amount of memory required for an access plan is estimated using a memorization table, for a subplan with N quantifiers, the maximum memory space needed is = 2 N * size (best cost structure) (0048), the optimizer calculates the best access plan for the subplan based on these factors (0049)].
	The maximum memory requirement as taught by Nica could have been substituted for the communication cost as taught by Bose to provide a method of generating a maximum memory use for all sub-plans executing at a resource.  

	Bose discloses a method of allocating resources according to sub-plans.  Nica teaches determining the amount of memory required for an access plan based on a memoization table which keeps track of memory estimates for algorithms.  The memory estimates as described by Nica could have been combined with the resource allocation according to sub-plan to provide a method of ensuring sufficient memory is available to execute a query plan.  The teachings are analogous art, known before the filing date and could have been combined using known methods without undue experimentation .

Allowable Subject Matter
Claim 5 is allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.